Chambers, J.
(concurring) — However imperfect our system of justice may be, there are certain goals of perfection for which we must strive. Equal justice for all is one of those elusive but desirable goals. We know that all people are not necessarily created equal; some are rich and some are poor, and some are given greater opportunities to develop their natural gifts and talents. The institution of our courts must be the great leveler — where justice is blind and a pauper and a king are judged by the same standard. In our courts of law every party must be treated equally. It is therefore contrary to the general principles of law that one party be granted a special set of rules not afforded to others. The public duty doctrine is one of those special privileges afforded some parties, which is antithetical to the foundations of our law.
Both the majority and the dissent analyze this case by applying the public duty doctrine and focusing on the exact words used by a fire fighter to determine duty. This approach is too narrow.
The public duty doctrine is unnecessary. The application of general tort principles to determine duty will usually direct us to the same result. The public duty doctrine injects confusion into the law as it implies that not all parties are to be treated equally. A “special relationship” is the principal exception to the public duty doctrine. The focus of this exception on express assurances and reliance upon those assurances diverts attention from the appropriate policy considerations and from foreseeability to determine if a duty should be owed.
In 1961 our Legislature abandoned sovereign immunity by adopting RCW 4.92.090, which as amended provides:
*796The state of Washington, whether acting in its governmental or proprietary capacity, shall be liable for damages arising out of its tortious conduct to the same extent as if it were a private person or corporation.
Courts, not the Legislature, legislated the public duty doctrine. The doctrine has been accused of conflicting with the clear intent of the Legislature to abolish sovereign immunity.134 In fact, this Court did not quickly embrace the public duty doctrine. When this Court first mentioned the public duty doctrine 14 years after the repeal of sovereign immunity, we simply said we have no particular quarrel at this time with the general premise on which public duty doctrine cases rely.135
The public duty doctrine has been described as the “duty to no one” doctrine. The premise of the doctrine is that the government has a duty to the public in general and that no duty of care is owed to individuals.136 The development and growth of the doctrine in this Court is instructive. Like the evolution of many legal rules, the direction of its growth has often been driven by the facts before the court. Initially the public duty doctrine was simply another way of saying the state did not have a duty to everyone.137 There are four exceptions to the public duty doctrine: clear legislative *797intent,138 failure to enforce,139 rescue doctrine,140 and special relationship.141 Over the years, this Court has focused more and more on the special relationship exception.142 In early building code and inspection cases, this Court granted the exception to classes of people rather than to individuals.143
This Court’s focus on the individual as opposed to the class of persons intended to be protected first occurred in a rescue doctrine case. In Chambers-Castanes v. King County, 100 Wn.2d 275, 669 P.2d 451 (1983), this Court, citing cases from other jurisdictions, determined that for a victim to sue a police department for the failure to rescue, there must be (1) some form of privity between the police department and the victim that sets the victim apart from the general public, and (2) explicit assurances of protection that give rise to reliance on the part of the victim. The ChambersCastanes Court went on specifically to say that the assurances need not be explicit as some relationships carry the implicit character of assurance.144
*798In 1988, this Court severely limited the special relationship exception to the public duty doctrine in deciding three cases for loss of profits or damages involving permits and inspections.145 Under this new mutation of the public duty doctrine, the government is immune unless the plaintiff can show direct contact with the governmental entity and express assurances from the governmental agency upon which the plaintiff justifiably relies. Former claimants who had been successful before this Court i.e., Mason,146 Brown,147 Campbell,148 J&B Development,149 and Halvorson,150 would probably not have been successful under this standard. The express assurance and reliance requirements may have swallowed the “clear legislative intent,” “failure to enforce,” and “rescue” exceptions to the public duty doctrine.
As a matter of policy, contact with a government agency and reliance upon the government’s assurances may be desirable in governmental permit inspection cases. Reliance should be an element of proof to establish loss of profits or monetary damages. Statements by dispatchers and rescuers may be relevant to determine when a rescue has commenced, thereby triggering the duty of the rescuer to exercise ordinary care. However, the application of a mechanical rule will result in harsh and unintended results. Innocent third parties and unconscious victims who cannot show reliance upon assurances will be denied redress contrary to the Legislature’s intention. The elements of the special relationship rule — direct contact, express assurances, and justifiable reliance — are intrinsically related to a business type of plaintiff such as builders and developers involved in permit applications. Unrelated plaintiffs will not be able to meet the elements because they lack a business relationship with the government. The result is unfortunate because these elements were developed first to determine when police have commenced a rescue, Chambers-Castanes, 100 Wn.2d 275, and then applied primarily to prevent economically injured plaintiffs *799from holding governmental entities liable in tort as insurers against plaintiff’s noncompliance with codes. Taylor v. Stevens County, 111 Wn.2d 159, 168-70, 759 P.2d 447 (1988).
Many states have either rejected or abandoned the public duty doctrine.151 In Washington, Justice Utter was a relentless critic of the public duty doctrine.152 Many commentators have criticized the public duty doctrine, which one commentator suggested should “follow the doctrine of sovereign immunity into the ‘dustheap of history.’ ” Shelly K. Speir, Comment, The Public Duty Doctrine and Municipal Liability for Negligent Administration of Zoning Codes, 20 Seattle U. L. Rev. 803, 803 (1997) (quoting John Cameron McMillan, Jr., Note, Government Liability and the Public *800Duty Doctrine, 32 Vill. L. Rev. 505, 529 (1987)).
I would, without reversing any of our prior decisions, simply decide this and all future government liability cases based upon traditional tort law analysis.153 Traditional tort liability analysis focuses on policy, foreseeability of injury, and proximate cause. The advantages of this approach are several. Traditionally tort duty analysis focuses consideration on the policy of whether the government should owe a duty in a given situation. When a government entity performs a function that is not paralleled in the private sector, such as the issuance of permits and inspection of construction, this Court should analyze the policy concerns unique to those public functions. Traditional tort duty analysis focuses on the class of persons intended to be protected as opposed to the relationship between the plaintiff and government entity. Traditional tort analysis applies the same standard of care to all parties, does not perpetuate the state’s immunity, does not conflict with the legislative statutes abrogating governmental immunity and furthers our goal of providing equal justice to all parties.
Applying traditional tort law analysis to the instant case leads me to the same result as the majority. Under such analysis, there is no duty to rescue the property of another. However, once a rescue is undertaken, the rescuer must exercise ordinary care. The duty of ordinary care is implicit in the act and is not related to any express statements made by the fire fighters nor is it related to reliance. The Babcocks’s claim, in essence, is not that Mason County Fire District No. 6 breached the standard of care in fighting the fire, but that it failed to fight the fire. Specifically the Babcocks argue that for 30 minutes after the arrival of the fire fighters, not one drop of water was placed on the garage to stop the fire from spreading.
The Babcocks’s home is in a rural area, which is lightly wooded. Harold Silver is Chief of the Mason County Fire District No. 6, which is a volunteer fire department. Upon *801arriving at the scene, Chief Silver determined that the Babcocks’s mobile home was burning very hotly and had “already burned through the roof.” Clerk’s Papers (CP) at 136. The neighbors reported that no one was at home, but that the Babcocks’s dog was inside. Silver prevented them from entering to save the dog because it was too dangerous. The garage, which was approximately 10 feet from the home, contained drums (like oil drums), oxyacetylene welding equipment, and other containers holding unknown substances, as well as a solvent tank/parts washer device. Chief Silver concluded that the activities of the fire fighters would be directed toward containing the spread of the fire to the adjacent building, adjacent residences, and woodlands. Applying traditional tort law duty analysis, one would not require a would-be rescuer to risk his or her life to fight a fire, particularly an excessively hot or potentially explosive fire. No public policy is served by requiring the Mason County Fire District No. 6 to do so.
Next, Babcock argues that he was ordered by fire-fighting personnel not to remove personal property from the area around the fire and that the fire fighters would “take care of protecting our property.” CP at 48. Fire districts such as Mason County Fire District No. 6 are authorized, “for the provision of fire prevention services, fire suppression services, emergency medical services, and for the protection of life and property in areas outside of cities and towns.” RCW 52.02.020. I agree with the Court of Appeals that the affidavits demonstrate that the fire fighters acted consistently with District No. 6’s policy by preventing James Babcock, his wife, and neighbors from entering a potentially explosive environment. The garage contained known flammable and explosive substances. The fire fighters acted to protect the lives of both the bystanders and themselves.
CONCLUSION
In formulating the public duty doctrine, the courts have . conflicted with the clear intent of our Legislature to abolish *802sovereign immunity. The doctrine is unnecessary, and the narrow focus of the special relationship exception, relying as it does on express assurances, leads to tortured analysis that usually arrives at the same result we could achieve by the straightforward application of general tort principles to determine duty. One of the most fundamental precepts of our law is equal justice for all. By implying that not all parties are to be treated equally, the public duty doctrine injects confusion into the law and shakes the foundations of our legal system. Applying traditional tort law analysis to this case leads me to the same result as the majority.
Ireland, J., concurs with Chambers, J.

 “By rejecting this approach, the majority’s analysis flies in the face of the Legislature’s express direction that governmental entities shall be liable in tort ‘to the same extent as if they were a private person or corporation’ (RCW 4.96.010). This seems to me a rather flagrant exercise of judicial lawmaking in an area where the Legislature has already spoken.” Chambers-Castanes v. King County, 100 Wn.2d 275, 291, 669 P.2d 451 (1983) (Utter, J., concurring in the result).


 “We have no particular quarrel at this time with the general premise on which the cases relied upon by the City stand, i.e., negligent performance of a governmental or discretionary police power duty enacted for the benefit of the public at large imposes no liability on the part of a municipality running to individual members of the public.” Campbell v. City of Bellevue, 85 Wn.2d 1, 9-10, 530 P.2d 234 (1975).


 "The traditional rule is that municipal ordinances impose a duty upon municipal officials which is owed to the public as a whole, so that a duty enforceable in tort is not owed to any particular individual.” Halvorson v. Dahl, 89 Wn.2d 673, 676, 574 P.2d 1190 (1978).


 Campbell, 85 Wn.2d at 9-10.


 Halvorson, 89 Wn.2d at 676-77 (occurring when the terms of a legislative enactment evidence an intent to identify and protect a particular and circumscribed class of persons).


 Campbell, 85 Wn.2d at 12-13 (holding governmental agents responsible for enforcing statutory requirements when they possess actual knowledge of a statutory violation, fail to take corrective action despite a statutory duty to do so, and the plaintiff is within the class the statute intended to protect).


 Brown v. MacPherson’s, Inc., 86 Wn.2d 293, 299, 545 P.2d 13 (1975) (imposing liability when governmental agents fail to exercise reasonable care after assuming a duty to warn or come to the aid of a particular plaintiff).


 Chambers-Castanes, 100 Wn.2d at 285 n.3.


 “The majority simply goes too far in permitting the special relationship exception to swallow up the rule of the public duty doctrine. If we wish to eliminate the public duty doctrine in its entirety, we should say so.” Beal v. City of Seattle, 134 Wn.2d 769, 794, 954 P.2d 237 (1998) (Talmadge, J., dissenting).


 J&B Dev. Co. v. King County, 100 Wn.2d 299, 307, 669 P.2d 468 (1983) (“the permit and inspection requirements do not create a duty of care applicable merely to the public in general. Rather, they apply to a limited class of citizens, the builders.”); Halvorson, 89 Wn.2d at 676 (“Liability can be founded upon a municipal code if that code by its terms evidences a clear intent to identify and protect a particular and circumscribed class of persons.”); Campbell, 85 Wn.2d at 13 (granting an exception to the class that the Bellevue City Code was designed to protect).


 Chambers-Castanes, 100 Wn.2d at 286.


 Honcoop v. State, 111 Wn.2d 182, 759 P.2d 1188 (1988); Meaney v. Dodd, 111 Wn.2d 174, 759 P.2d 455 (1988); Taylor v. Stevens County, 111 Wn.2d 159, 759 P.2d 447 (1988).


 Mason v. Bitton, 85 Wn.2d 321, 534 P.2d 1360 (1975).


 Brown v. MacPherson’s, Inc., 86 Wn.2d 293, 545 P.2d 13 (1975).


 Campbell v. City of Bellevue, 85 Wn.2d 1, 530 P.2d 234 (1975).


 J&B Dev. Co. v. King County, 100 Wn.2d 299, 669 P.2d 468 (1983).


 Halvorson v. Dahl, 89 Wn.2d 673, 574 P.2d 1190 (1978).


 See, e.g., Adams v. State, 555 P.2d 235, 241 (Alaska 1976) (describing the “duty to all, duty to no-one” doctrine as a form of sovereign immunity); Ryan v. State, 134 Ariz. 308, 656 P.2d 597, 599 (1982) (electing under most circumstances to treat the state like a private litigant because “the parameters of duty owed by the state will ordinarily be coextensive with those owed by others” and calling the distinction between general and specific duty a “speculative exercise”); Martinez v. City of Lakewood, 655 P.2d 1388, 1390 (Colo. Ct. App. 1982) (holding that “[t]he concept of a public duty cannot stand either with the enactment of the statute abrogating sovereign immunity, nor in instances where there is a common law duty of a public entity to the plaintiff’); Commercial Carrier Corp. v. Indian River County, 371 So. 2d 1010, 1015 (Fla. 1979) (characterizing the public duty doctrine as “a function of municipal sovereign immunity and not a traditional negligence concept which has meaning apart from the governmental setting”); Wilson v. Nepstad, 282 N.W.2d 664, 671 (Iowa 1979) (holding that “the abrogation of governmental immunity means the same principles of liability apply to officers and employees of municipalities as to any other tort defendants”); Stewart v. Schmieder, 386 So. 2d 1351, 1358 (La. 1980) (holding that “the mere fact that a duty is of a public nature, and benefits the general public, does not require a conclusion that the city cannot be found liable for the breach of that duty”); Schear v. Bd. of County Comm’rs, 101 N.M. 671, 687 P.2d 728, 730 (1984) (holding that claims under the Tort Claims Act would be “based upon the traditional tort concepts of duty and the reasonably prudent person’s standard of care in the performance of that duty”); Brennen v. City of Eugene, 285 Or. 401, 591 P.2d 719, 725 (1979) (using traditional tort principles to analyze a negligence complaint against the City because “any distinction between ‘public’ and ‘private’ duty is precluded by statute in this state”); Coffey v. City of Milwaukee, 74 Wis. 2d 526, 247 N.W.2d 132, 139 (1976) (holding that “[a]ny duty owed to the public generally is a duty owed to individual members of the public” and being guided by public policy considerations when considering whether liability should be imposed for torts).


 See Chambers-Castanes, 100 Wn.2d at 290 (Utter, J., concurring in the result); J & B Dev. Co., 100 Wn.2d at 308 (Utter, J., concurring in the result); Taylor, 111 Wn.2d at 172 (Utter, J., concurring); Taggart v. State, 118 Wn.2d 195, 229, 822 P.2d 243 (1992) (Utter, J., concurring).


 Because of the discretionary and policy making functions of government, I would retain our absolute and qualified immunity jurisprudence.